t c memo united_states tax_court eugene m dinino petitioner v commissioner of internal revenue respondent docket no 5596-09l filed date p was assessed trust fund recovery penalties under sec_6672 and when he failed to pay after notice_and_demand the irs issued a notice_of_intent_to_levy p requested a collection_due_process cdp hearing before the office of appeals indicating that he wanted to submit an offer-in-compromise oic however p failed to participate in the hearing as scheduled and made no response to a subsequent invitation to submit information two and a half months later p’s representative asked for a conference but when his request was granted he asked that the conference be delayed by a month and the appeals officer agreed when the delayed conference occurred p’s representative asked for another month to be allowed to submit an oic and supporting information and the appeals officer agreed when the appointed day approached p’s representative left several telephone messages requesting a further extension of time the appeals officer made no response and after the passage of two more months during which p submitted no oic or supporting information the office of appeals issued its notice_of_determination upholding the proposed levy held the office of appeals did not abuse its discretion when it did not grant p’s request for further extensions of time and instead issued a notice_of_determination sustaining the proposed levy ira b stechel for petitioner justin l campolieta for respondent memorandum opinion gustafson judge this case is an appeal by petitioner eugene m dinino under sec_6330 mr dinino seeks our review of the determination by the internal_revenue_service irs to uphold a proposed levy on his assets the levy is intended to collect so-called trust fund recovery penalties assessed pursuant to sec_6672 for various calendar quarters in the years and this case is now before the court on respondent’s motion for summary_judgment which mr dinino has opposed the motion will be granted 1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure background non-payment of the underlying liabilities during the relevant years mr dinino was owner and chief_executive_officer of a restaurant in new york city the irs determined that in various calendar quarters in the years and taxes of over dollar_figure had been withheld from the wages of employees of the restaurant but had not been paid over to the irs the irs determined that mr dinino was a person responsible for paying over those taxes and that he had willfully failed to do so in date and date the irs assessed against mr dinino more than dollar_figure in trust fund recovery penalties pursuant to sec_6672 on various dates in and the irs sent mr dinino notices of the liabilities and demanded that he pay them but he did not do so on date the irs sent mr dinino a final notice--notice of intent to levy and notice of your right to a hearing advising him that the irs intended to levy to collect the unpaid trust fund liabilities and interest that had accrued thereon then totaling dollar_figure the levy notice advised mr dinino that he could receive a collection_due_process cdp hearing before the irs’s office of appeals initial cdp proceedings in early date the irs received a form request for a collection_due_process or equivalent_hearing that was signed by mr dinino’s representative as poa power_of_attorney and had been timely mailed on date the form indicated that mr dinino desired to submit an offer- in-compromise oic neither mr dinino nor his representative ever submitted an oic on date an appeals officer2 with the irs’s office of appeals made notes of his initial analysis of the case which showed that tp was found willful and responsible on trust fund periods and did go to appeals officer so precluded issue on cdp ie that mr dinino had already had a prior opportunity to challenge his liability for the trust fund recovery penalty and was therefore precluded from doing so in a cdp hearing on date the appeals officer mailed to mr dinino a letter that scheduled a cdp hearing to be held by telephone on date the letter also invited mr dinino to propose a different date and to request a face-to-face hearing mr dinino did not respond to the date letter and did not participate by telephone on date on date the date that had been scheduled for the hearing the appeals officer sent mr dinino a second letter 2the employee who conducted the cdp hearing is identified in the hearing record as a settlement officer sec_6330 and c refers to the person who conducts the cdp hearing as an appeals officer but sec_6330 refers to the person as an officer_or_employee throughout this opinion we use the statutory term appeals officer informing mr dinino that the office of appeals would be issuing a determination based upon the information contained in the administrative file previously developed by the irs’s collection personnel however the letter also allowed mr dinino an additional fourteen days ie until date to provide any further information that he wanted the office of appeals to consider neither mr dinino nor his representative sent in any information or made any contact by that deadline nor for two months thereafter the foregoing facts bear special emphasis especially because mr dinino’s memorandum opposing respondent’s motion for summary_judgment ignores them altogether and contends that mr dinino was never given a hearing the subsequent cdp proceedings that did occur described below were undertaken in an exercise of the discretion of the office of appeals despite mr dinino’s unexplained non-appearance at his scheduled hearing and his failure to send in additional information as invited subsequent cdp proceedings on date--two and a half months after the date originally set for mr dinino’s cdp hearing--the irs received its first contact from mr dinino after his initial request for a hearing mr dinino’s representative contacted the appeals officer by telephone and asked to set up a conference despite mr dinino’s prior defaults the appeals officer agreed to have a telephone conference on date three months after the date date originally set for the cdp hearing on that date however mr dinino’s representative telephoned and explained that he needed more time apparently to prepare and submit one or more delinquent returns that were prerequisites to irs consideration of an oic the appeals officer granted this first request for more time the postponed conference was held on date more than four months after the date originally set for the cdp hearing at that conference the only issue mr dinino’s representative raised was the possibility of an oic as an alternative to levy the appeals officer stated that in order to consider an oic the irs would need additional information about mr dinino his representative agreed to provide by date mr dinino’s updated financial statement wage stubs bank statements and income_tax return and to provide 3the appeals officer had access to mr dinino’s financial statement form 433-a collection information statement for wage earners and self-employed individuals dated date which was a year out of date the form 433-a had identified a restaurant as mr dinino’s employer and sole investment but in date mr dinino’s representative informed the appeals officer that mr dinino no longer had any interest in that restaurant 4the appeals officer did later determine that mr dinino’s delinquent_return for had been filed the petition suggests in paragraph d that mr dinino’s return was also delinquent but since respondent does not rely on this fact which is detrimental to mr dinino we ignore it information to show that mr dinino was no longer associated with the restaurant as he alleged the appeals officer agreed to this second extension of time mr dinino’s representative did not submit an oic or the promised information on date and on the agreed-upon date of date more than five months after the date originally set for the cdp hearing the scheduled conference did not occur rather on date the representative had left a voice-mail message for the appeals officer stating that he had a scheduling conflict because of a doctor’s appointment and would like to reschedule the collection_due_process_hearing and the related deadline for submission of documentation therefor see infra note that is he made a third request for an extension of time he placed similar calls on december and but received no return call from the appeals officer 5mr dinino’s representative declares to the best of my knowledge the appeals officer did not respond to any of those messages although the appeals officer’s record recites that he received a voice message from mr dinino’s representative on date it has no entries reflecting messages left december or however for purposes of respondent’s motion for summary_judgment we assume the facts as declared by mr dinino’s representative in his declaration attached to mr dinino’s petition respondent’s counsel asserts that the telephone number listed in that declaration for the call on date is not an irs telephone number but for purposes of this motion we assume mr dinino’s representative’s declaration is accurate issuance of the notice_of_determination five more weeks went by and as of date the appeals officer had still not received from mr dinino or his representative an oic or the supporting information by that point more than six months had passed since the date originally scheduled for the cdp hearing ie date and more than nine months had passed since mr dinino had submitted his form dated date requesting a cdp hearing and stating that he wanted to propose an oic the appeals officer decided that the proposed levy should be sustained and began processing the paperwork to close mr dinino’s appeal on date--almost a year after the irs had issued the final notice_of_levy on date --the office of appeals issued a notice_of_determination to mr dinino sustaining the proposed levy on date mr dinino timely filed his petition in response to the notice_of_determination the petition states inter alia the underlying tax_liability alleged by respondent to have existed on petitioner's part is comprised of civil penalties under sec_6672 of the internal_revenue_code the code with respect to the final calendar_quarter of the four calendar quarters of the final three calendar quarters of and the four calendar quarters of the notice_of_determination upholding collection of the alleged deficiency against petitioner is erroneous for the following reasons j k l in this case petitioner has as the notice_of_determination acknowledges received no hearing instead a series of phone messages took place but no hearing ever occurred although petitioner’s representative repeatedly but unsuccessfully attempted to do so see garage v united_states aftr 2d d n j remand to appeals_office of notice_of_determination when no hearing took place under sec_6330 a taxpayer who requests a hearing is entitled to one and prior to the hearing taking place respondent cannot proceed with collection of the tax pursuant to that provision see chief_counsel advisory date stating a taxpayer is entitled to a cdp hearing even if he will raise only frivolous or constitutional arguments because the appeals officer must cover the statutory requirements of sec_6330 and c of verification and balancing if as here no hearing has been conducted an appeals officer obviously could not have obtained at the hearing verification from the secretary that the requirements of any applicable law or administrative procedure have been met as required by sec_6330 or balanced the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary as required by sec_6330 at the time mr dinino filed his petition he resided in the state of new york discussion i applicable legal principles a_trust fund recovery penalty sec_6672 is an adjunct to payroll_taxes an employer such as mr dinino’s restaurant is required to withhold fica6 tax and income_tax from its employees’ wages and to remit the withheld taxes to the government see sec_3102 sec_3402 sec_3403 the fica tax and the income_tax that the employer withholds from employees’ wages are held by the employer in trust for the united_states see sec_7501 and are known as trust_fund_taxes the withheld taxes held in trust are sometimes a temptation to employers who are in financial difficulty they may be inclined to regard many of their expenses as more urgent than payroll_taxes and to use the money for other purposes in so doing they make the government in effect an unwitting and unwilling investor in their troubled businesses the government’s eventual receipt of the trust_fund_taxes is now put at great risk even though in its dealings with the employees the government must honor the withholding that is when the employer issues a form_w-2 wage and tax statement to the employee showing tax withholding the employee receives credit on 6federal insurance contributions act or fica tax is a payroll tax imposed on both employers and employees sec_3101 sec_3111 to fund social_security and medicare his tax_return for the tax withheld even if the employer never pays the tax over to the government to discourage such misuse of the trust_fund_taxes sec_6672 imposes a penalty equal to the total amount of the tax not accounted for and paid over this penalty is imposed on any person required to collect truthfully account for and pay over any trust fund taxes--referred to in caselaw as a responsible_person -- who willfully fails to do so see 436_us_238 the deficiency_notice requirements in sec_6212 and sec_6213 are limited to the taxes imposed by subtitle a income taxes and subtitle b estate_and_gift_taxes and chapter sec_41 through excise_taxes the penalty at issue in this case is imposed by sec_6672 with respect to employment_taxes imposed by subtitle c taxes an employer is required to withhold and pay over although the irs must give the taxpayer notice before imposing the penalty see sec_6672 the irs is not required to issue a notice_of_deficiency before assessing and collecting the sec_6672 penalty see 46_f3d_1573 fed cir 60_tc_977 the irs determined that mr dinino was a responsible_person of his restaurant and it assessed against him the penalty for trust_fund_taxes that were not paid over b collection_due_process when a taxpayer fails to pay any federal tax_liability within days of notice_and_demand the irs may collect the unpaid tax by levy on the taxpayer’s property pursuant to sec_6331 however before the irs may proceed with that levy the taxpayer is entitled to administrative and judicial review pursuant to sec_6330 administrative review is carried out by way of a hearing before the office of appeals under sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as mr dinino has done the pertinent procedures for the agency-level cdp hearing are set forth in sec_6330 and can be stated as four issues first the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 third the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 fourth the appeals officer must consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 if the office of appeals then issues a notice_of_determination to proceed with the proposed levy the taxpayer may appeal the determination to this court within days as mr dinino has done and we now have jurisdiction with respect to such matter sec_6330 except when the underlying tax_liability is at issue we review the determination of the office of appeals for abuse_of_discretion 114_tc_176 --that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_604 c summary_judgment standard where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 summary_judgment procedure in this court is governed by rule which is a close equivalent to rule of the federal rules of civil procedure under rule b the movant must show by affidavits or other evidentiary materials that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the party moving for summary_judgment here respondent bears the burden of showing that there is no genuine issue as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment here mr dinino 85_tc_812 79_tc_340 under rule d where the moving party properly supports a motion for summary_judgment the party opposing the motion must by affidavits or as otherwise provided in this rule set forth specific facts showing that there is a genuine issue for trial respondent supported his motion for summary_judgment with the declaration pursuant to u s c section of the appeals officer to which were attached the documents that constitute the hearing record petitioner relied on his representative’s declaration that had been previously attached to the petition these two declarations are the evidence upon which respondent’s motion is decided ii whether the proposed levy should be sustained a failure to conduct a hearing mr dinino’s principal contention is that he was denied a hearing when the appeals officer refused to reschedule the hearing that had been scheduled for date this contention fails for two reasons first mr dinino was granted a cdp hearing but he simply failed to appear mr dinino himself failed to participate in the telephone hearing that was scheduled and noticed for date and mr dinino’s representative announced that he could not attend the hearing that he had agreed to attend on date if mr dinino had no cdp hearing before the office of appeals that lack was not because of the appeals officer but because of mr dinino second and more important mr dinino’s representative did participate on his behalf in a cdp hearing although not in a face-to-face session mr dinino’s contention that he did not have a hearing is evidently founded on a misunderstanding of the nature of a cdp hearing his memorandum states being well aware of the significance attendant to a formal cdp hearing mr dinino’s representative sought to comply with the appeals officer’s request that the additional information that he had requested be submitted to him by december emphasis added there is however no such thing as a formal cdp hearing rather hearings at the appeals level have historically been conducted in an informal setting sec_601_106 statement of procedural rules provides c nature of proceedings before appeals proceedings before the appeals are informal when congress enacted sec_6330 and required that taxpayers be given an opportunity to seek a pre- levy hearing with appeals congress was fully aware of the existing nature and function of appeals nothing in sec_6330 or the legislative_history suggests that congress intended to alter the nature of an appeals hearing the references in sec_6330 to a hearing by appeals indicate that congress contemplated the type of informal administrative appeals hearing that has been historically conducted by appeals and prescribed by sec_601_106 statement of procedural rules 115_tc_35 a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof sec_301 d a-d6 proced admin regs c f_r sometimes a cdp hearing may be conducted by telephone or by correspondence id a-d7 see also 115_tc_329 mr dinino’s representative had a series of telephone conversations with the appeals officer in which he expressed mr dinino’s desire for an oic learned what was needed to effectuate an oic and discussed a schedule revised several times for providing that information these communications constituted a hearing the problem for mr dinino was not that he was given no hearing as he contends but rather that he was not allowed an indefinite number of sessions in that hearing on the schedule that he eventually unilaterally demanded we find that he did have a hearing and that the remaining question addressed below is whether the appeals officer abused his discretion in denying mr dinino’s representative’s third request for an extension of time to submit his oic and supporting information b compliance with the specific requirements of sec_6330 verification under sec_6330 as is noted above sec_6330 requires the appeals officer conducting a cdp hearing to verify that the requirements of any applicable law or administrative procedure have been met in the case of a levy to collect a_trust fund recovery penalty under sec_6672 the basic requirements of any applicable law or administrative procedure for which the appeals officer must obtain verification in order to determine to proceed with a levy are 7as is noted supra pt i a the sec_6672 penalty is an assessable penalty not subject_to deficiency procedures the irs’s proper assessment of the liability see sec_6201 sec_6501 sec_6672 the taxpayer’s failure to pay the liability after the irs gives the taxpayer notice_and_demand for payment of the liability see sec_6303 and sec_6331 and the irs’s giving the taxpayer notice_of_intent_to_levy see sec_6330 sec_6331 and of the taxpayer’s right to a hearing see sec_6330 sec_6331 if those requirements have been met then the appeals officer can proceed to consider the other collection and liability issues but if those basic requirements have not been met then collection cannot proceed and the appeals officer cannot sustain the proposed collection action in view of the mandatory nature of the verification requirement this court will review the appeals officer’s verification under sec_6330 without regard to whether the taxpayer raised it at the appeals hearing hoyle v commissioner t c ___ ___ slip op pincite if the taxpayer has adequately raised the issue in his petition filed in this court see rule b any issue not raised in the assignments of error shall be deemed to be conceded where the taxpayer in a levy case contends that the appeals officer failed to obtain the requisite verification under sec_6330 the taxpayer has the burden of going forward with a prima facie case and has the burden_of_proof on that contention see butti v commissioner tcmemo_2008_82 a cdp case involving a verification issue citing 94_tc_82 med practice solutions llc v commissioner tcmemo_2009_214 n mr dinino’s petition does in a fashion raise verification as an issue by stating if as here no hearing has been conducted an appeals officer obviously could not have obtained at the hearing verification from the secretary that the requirements of any applicable law or administrative procedure have been met as required by sec_6330 that is he contends that a proper verification could not have been obtained at the hearing because he says no hearing occurred to the extent this argument is simply a restatement of mr dinino’s contention that no hearing occurred we deal with it in part ii a above to the extent that he asserts that as a matter of fact the appeals officer failed to obtain verification the assertion fails for lack of proof mr dinino cites no evidence to support the assertion and on the contrary the appeals officer’s declaration that respondent submitted in support of his motion explicitly states in arriving at my determination to sustain the proposed collection action i verified that the requirements of law and administrative procedure were met the appeals officer’s attachment to the notice_of_determination includes a two-paragraph section entitled verification of legal and procedural requirements in which he states inter alia computer records confirm that assessments were made and that notice_and_demand was timely issued to you you did not pay the liability within ten days after notice_and_demand respondent submitted with his motion a form_4340 certificate of assessments payments and other specified matters for each calendar_quarter at issue showing an assessment of the trust fund recovery penalty a statutory notice of balance due ie the issuance of a notice_and_demand and an unpaid balance the forms are current ie dated date but we take them as evidence of the existence in the irs’s computerized records of the matters that are reflected on entries on the forms the appeals officer would have seen those entries when he consulted those records before the notice_of_determination was issued in date mr dinino alleges no particular defect in the agency’s compliance with applicable law or administrative procedure and none is apparent he has not carried his burden to prove failure of verification 8see 118_tc_162 appeals officer does not abuse his discretion when to obtain the verification required by sec_6330 he relies on an irs transcript see also 119_tc_252 sec_6330 verification does not require the appeals officer to rely on any particular document for verification consideration of collection alternative a lack of an oic and supporting information mr dinino requested a cdp hearing because he said he wanted to propose an offer-in-compromise and such an offer must be considered by the appeals officer at a cdp hearing see sec_6330 c b however mr dinino never actually proposed an oic so we can hardly say that the appeals officer abused his discretion by failing to consider an offer that was never made it is not an abuse_of_discretion for an appeals officer to sustain a levy and not consider any collection alternatives when the taxpayer has proposed none 124_tc_69 similarly mr dinino’s failure to provide a financial statement and other supporting information likewise prevented the appeals officer from considering any collection alternative during a sec_6330 hearing taxpayers will be expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs an appeals officer may not consider a collection alternative unless the taxpayer has provided adequate financial information such as a current form 433-a see revproc_2003_71 sec_4 2003_2_cb_517 see also internal_revenue_manual irm pt date date the appeals officer was therefore following the irs's administrative guidelines when he asked mr dinino to complete an updated form 433-a see irm pt it was not an abuse_of_discretion for the appeals officer to sustain the levy when mr dinino failed to submit an up-to-date form 433-a see prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 roman v commissioner tcmemo_2004_20 b denial of a further extension of time mr dinino’s answer to the foregoing is to argue that the appeals officer abused his discretion by failing to give mr dinino the additional time that his representative had requested so that he could produce the requested information the reasonableness of a request for more time and the reasonableness of a denial of such a request will depend on the particular facts of the case and on the facts of this case we cannot say that the appeals officer’s handling of this case was unreasonably strict in this context first in deciding whether to grant a given request for more time the appeals officer reasonably considered mr dinino’s prior conduct mr dinino had completely ignored the scheduling 9we consider the appeals officer’s deadline in context see eg morlino v commissioner tcmemo_2005_203 roman v commissioner tcmemo_2004_20 of his cdp hearing in date and had failed to participatedollar_figure his representative’s first communication with the appeals officer was in date--two and a half months after the hearing was already supposed to have been held it might well have been reasonable for the appeals officer simply to refuse the date request for an opportunity for a hearing he can hardly be criticized for waiting four months to close the case in date after mr dinino continued to fail to submit his oic and supporting information--first failing to provide the information on october and requesting more time second failing to provide the information on november and requesting more time and third failing to provide the information on december and requesting more time second the appeals officer’s approach was not inconsistent with the irs’s guidelines there is no requirement that the 10mr dinino’s failure to participate and his subsequent inaction for two and a half months makes this case easily distinguishable from meeh v commissioner tcmemo_2009_180 a case on which he relies but in which the facts were very different from the facts of this case in meeh the taxpayers requested the rescheduling of their cdp hearing eleven days before the original hearing date and the appeals officer was unavailable for the rescheduled hearing when the taxpayers initiated the agreed-upon phone conference the taxpayers’ subsequent lapses in meeh thus arose in a factual context very different from the date delays of mr dinino and his representative which followed months of non-response and foot- dragging likewise the facts were very different in judge v commissioner tcmemo_2009_135 in which an appeals officer abused his discretion by denying a request for a brief extension to a taxpayer who unlike mr dinino had responded promptly to the appeals officer’s prior requests for information commissioner wait a certain amount of time before making a determination as to a proposed levy gazi v commissioner tcmemo_2007_342 appeals will however attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a- e9 proced admin regs the appeals officer’s manual instructed him good case management practices dictate that we allow a taxpayer no more than days to provide the requested financial information internal_revenue_manual abr ann irm-aa pt a date dollar_figure mr dinino had been allowed multiples of days to submit his oic and supporting information third mr dinino actually did obtain a de_facto extension of time it is the policy of the office of appeals to consider financial information submitted past the deadline and up to the time of the issuance of the notice_of_determination irm pt c date see also irm-aa pt date thus mr dinino had until his notice_of_determination was issued on date--ie more than eight weeks after his representative’s initial request on date for more time to obtain the information--to make his submission to appeals but he did not do so he 11see also internal_revenue_manual irm pt date requested more time heard no response from the appeals officer and then let two months pass without proposing an oic or producing the information the appeals officer did not abuse his discretion by declining to give mr dinino the additional time his representative requested challenge to underlying liability paragraph of mr dinino’s petition states the underlying tax_liability alleged by respondent to have existed on petitioner’s part is comprised of civil penalties under sec_6672 and paragraph refers to the alleged deficiency emphasis added in case this is intended as a contention that the liabilities are only alleged and are not valid we observe briefly the two reasons that mr dinino may not dispute here the irs’s determination of his underlying liability first mr dinino does not allege that he had no prior opportunity to dispute his liability for the penalties at issue and the only evidence in the record ie the appeals officer’s notes stating tp did go to appeals officer so precluded issue on cdp indicates that he did have a prior opportunitydollar_figure 12see mcclure v commissioner tcmemo_2008_136 quoting sec_301_6320-1 q a-e2 proced admin regs c f_r an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability as we noted above sec_6330 permits a challenge to underlying liability only if the person did not have an opportunity to dispute such tax_liability therefore mr dinino may not dispute his liability for the trust fund recovery penalty in this cdp casedollar_figure second the record before us gives no indication that mr dinino ever contested the underlying liability during the cdp process before the office of appeals his form requesting a cdp hearing mentions only his desire for an oic and makes no suggestion of a dispute of liability his opposition to respondent’s motion for summary_judgment does not dispute the liability or allege that he attempted to dispute it before the office of appeals as a result he may not dispute the liability in his appeal to the tax_court see 129_tc_107 balancing efficiency and intrusiveness the office of appeals determined that the proposed collection action properly balanced collection efficiency and 13presumably mr dinino could pay the penalty or a divisible portion thereof file an administrative claim_for_refund thereof in compliance with sec_7422 and sue for a refund thereby litigating his liability for the penalty see 979_f2d_952 n 3d cir even if he cannot maintain a pre-payment dispute in the cdp context he retains his post-payment remedies intrusiveness as required by sec_6330dollar_figure mr dinino’s petition makes no distinct contention about balancing under subsection c c other than to argue as with verification under subsection c that this balancing could not have occurred at the cdp hearing because he argues there was no hearing we have found however that there was a hearing and mr dinino points to no defect in the balancing of efficiency and intrusiveness that the office of appeals did conduct conclusion on the undisputed facts of this case we cannot hold that the denial of the extension by the office of appeals was arbitrary capricious or without sound basis in fact or law by its nature the cdp process interrupts the collection_of_taxes that have been determined to be owed--an interruption that is well justified when it allows consideration of serious bona_fide disputes and concerns but that is unfortunate when it allows a 14the attachment to the notice states although intrusive it levy is necessary for satisfaction of the liability a reasonable_time frame was offered for substantiation and submission of an updated complete financial statement none of the requested substantiation has been submitted to appeals by the agreed date insufficient information exists to allow any alternative collection resolution levy action will balance the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary taxpayer to attempt to delay the inevitable by stringing the agency along mr dinino owed the government half a million dollars--and yet a year after the irs had served a notice_of_levy on mr dinino he still had not even proposed his oic and produced his information we conclude that the office of appeals did not abuse its discretion when it decided that for mr dinino’s half-million-dollar trust fund liability the process must come to an end and we hold that respondent is entitled to the granting of his motion and the entry of a decision sustaining the determination and proposed levy to reflect the foregoing an appropriate order and decision will be entered
